Citation Nr: 0104346	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for additional 
disability involving anemia, purulent nasal discharge and 
deformity of the nose as a result of surgical treatment by 
the Department of Veterans Affairs. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from March 1977 to March 1980.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.  In that decision, the RO 
denied the her claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability involving 
anemia, purulent nasal discharge and deformity of the nose as 
a result of VA surgical treatment.  In February 2000, the 
Board remanded the case back to the RO to obtain outstanding 
VA medical records.  All such available records have been 
obtained, and the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not incur additional disability involving 
anemia, purulent nasal discharge and deformity of the nose as 
a result of surgical treatment performed at a VA medical 
facility.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability involving 
anemia, purulent nasal discharge and deformity of the nose as 
a result of surgical treatment performed at a VA facility 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1996, the veteran filed a claim for compensation 
benefits in which she alleged that a septorhinoplasty 
performed at a VA medical facility in June 1996 resulted in 
anemia, purulent nasal discharge and deformity of the nose.  

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
to the veteran is necessary in order to fulfill the VA's 
statutory duty to assist him in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board notes 
that the veteran has been afforded several VA examinations, 
and all available pertinent medical records have been 
obtained. 

The veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  This provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  Section 
1151 has recently been amended, and now required that a 
showing of negligence or fault is necessary for claims filed 
on or after October 1, 1997.  However, for claims filed prior 
to October 1, 1997, as here, a claimant is not required to 
show fault or negligence in medical treatment.  See generally 
Brown v. Gardner, 513 U.S. 115 (1994); see also Karnas, 1 
Vet. App. at 312-13.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

In this case, the record shows that the veteran underwent a 
septorhinoplasty in June 1996 at the Milwaukee VA Medical 
Center because of a nasal obstruction.  Reports from that 
admission noted the veteran's long history of nasal 
obstruction and external deformity caused by significant 
nasal trauma.  Upon admission, physical examination of the 
nose revealed bilateral septal spurs, with the right much 
greater than the left, and deviation to the right.  The 
prominent lower lateral cartilage was asymmetric, with 5 to 6 
multiple myeloma of columella shell and a prominent dorsal 
hump.  The tip was overprojected and deviated to the right on 
caudal views.  It was noted that preoperative nasal 
photographs were taken.  The Board notes, however, that a no 
such photographs were identified following a request by the 
RO.  The impression was nasal air flow obstruction secondary 
to septal deviation.  

Based on these findings, a septorhinoplasty was performed 
that same day.  No significant intraoperative complications 
were reported, except for some periorbital ecchymosis after 
osteotomies were performed.  The veteran complained of post-
surgical pain and emesis, which had resolved prior to her 
discharge.  She was scheduled to be seen in one week at the 
ENT clinic for removal of a nasal splint.  She was also 
instructed to call ENT if she experienced any increased 
facial erythema or nasal purulence. 

The veteran returned one week later for removal of the 
external and internal splint which had been in place since 
the surgery.  She complained of fatigue and mild diarrhea, 
but was "doing okay."  Objectively, the tip of the nose was 
mildly swollen, the septum was midline, and there was good 
external contour.  The clinician reported "nice early 
cosmetic appearance."  The impression was stable status 
postoperative septorhinoplasty. 

On August 1, 1996, the veteran telephoned the ENT clinic 
expressing concerns about the healing process.  She reported 
that the anterior septum was deviating to the right but that 
the airway was still good.  She said the bridge of the nose 
was too narrow and that the bone was sharp.  She also 
indicated that the skin on the tip of the nose was hard.  She 
described a pressure sensation and numbness with respect to 
the upper incisors.  She was instructed to refrain from 
touching the inside of her nose.  

The veteran was afforded a VA examination in February 1997 to 
address complaints arising from the septorhinoplasty.  The 
examiner noted that the records pertaining to that procedure 
were incomplete.  Therefore, much of the veteran's history 
was obtained from the veteran herself.  The veteran reported 
that she suffered from nasal congestion and poor airway flow 
due to a deviated septum prior to surgery in June 1996.  
According to the veteran, she was told it would be a simple 
operation with few associated complications.  She said that 
the first configuration of her nose was felt to be 
disfigured, and that bones were broken to correct this 
problem.  She explained that uncontrolled bleeding resulted, 
which required exploration and rescue of a six-hour duration.  
She also said that she experienced postoperative anemia.  The 
examiner noted, however, that these complications were not 
documented in the discharge summary.  The veteran reported 
that her current problems included a deviated septum, a 
recurrence of obstructive airway, and a white, tough nodule 
at the tip of her nose.  According to her fiancée, she also 
developed bad breath as a result of surgery.  Finally, the 
veteran claimed that she suffered from fatigue as a result of 
anemia which began following her surgery. 

A physical examination of the nose revealed that the veteran 
had an apparently normal nasal contour.  Upon removing her 
glasses, however, the excavation on the right side where her 
glasses resided was much different than the left side.  
Palpation revealed irregularities beneath the skin and a 
nodule at the tip of her nose.  No particular abnormality was 
observed in the rim of the right orbit.  There was no 
tenderness over the maxillary foramen and no discoloration of 
the skin.  She was able to smell soap on both sides, with the 
left better than the right.  The examiner concluded that the 
veteran had an abnormal and asymmetric bony structure after 
her septoplasty, but that there was no particular or obvious 
abnormality beyond what might be expected with surgery.  The 
examiner then recommended antibiotics to treat the veteran's 
mucopurulent nasal discharge, and recommended that a complete 
blood count be performed to identify whether she was anemic.  

At a VA medical examination in March 1998, the veteran 
reported that the right side of her nose would become 
obstructed during the night and would eventually open during 
the day, but not completely.  She reported numbness at the 
tip of her nose and a deformity on the right side since her 
surgery.  She denied having bad breath or purulent discharge.  
She reported dyspnea at rest and with exertion, but denied 
chronic sinusitis or allergic attacks.  Physical examination 
showed that the septum was still deviated to the right.  
There was no obstruction of the left nostril and 50 percent 
obstruction of the right nostril.  No tenderness of the 
sinuses was present.  A nodule measuring 1 inch by 1/2 inch was 
present on the right side of the nose.  A bump measuring 1/2 cm 
on the right side of the tip near the orbital area was also 
present.  This was noted to be depressed approximately 2 mm.  
Photographs of the veteran's nose were taken and associated 
with the report.  X-rays revealed normal paranasal sinuses 
and a minor abnormality of the nasal bones.  Based on these 
findings, the diagnoses included (1) status postoperative 
septo-rhinoplasty with residual deformity of the nares of the 
right side and 1/2 cm nodule on the tip of the nose on the 
right; (2) deviated septum; and (3) partial nasal obstruction 
right nares.  The examiner indicated that each of these 
conditions were a continuation or natural progression of the 
nasal condition for which surgery was performed.  

The veteran was seen at the ENT clinic in December 1999 for 
complaints of numbness at the tip of the nose, pain at the 
right side of the nose, an inability to breathe through the 
nose, and dryness in the morning.  Objectively, the nasal 
septum and turbinates were normal in size.  The airway on 
both sides was adequate.  The outside of the nose revealed a 
gap between the nasal bone in the middle, which was typically 
found after cosmetic surgery.  It was noted that the pads 
from her glasses were pushing the nasal nerves outside the 
nasal bone.  The examining physician concluded with diagnoses 
of chronic rhinitis and paresthesias.

In July 2000, the veteran's claims files were reviewed by a 
VA examiner to determine whether she suffered from additional 
disability due to the septorhinoplasty performed in 1996.  
The examiner noted that neither anemia nor malodorous breath 
were present on VA examination in 1998.  When examined in 
December 1999, there was no obvious deformity of her nares, 
and her only complaint involved paresthesias.  The examiner 
thus concluded that the claimed conditions were not the 
result of VA surgery.  Rather, they were a continuation of 
the natural progression of the prior nasal condition for 
which surgery was performed.  

After carefully considering the evidence of record, the Board 
finds that the veteran has not presented medical evidence 
showing that surgery performed in June 1996 resulted in any 
additional disability involving anemia, purulent nasal 
discharge or deformity of the nose.  The Board emphasizes 
that the veteran had a long-standing history of nasal 
obstruction and external deformity prior to VA surgery in 
June 1996.  Although photographs are not available for 
review, physical examination of the nose prior to surgery 
revealed bilateral septal spurs, with the right much greater 
than the left, and deviation to the right.  The prominent 
lower lateral cartilage was asymmetric, with 5 to 6 multiple 
myeloma of columella shell and a prominent dorsal hump.  The 
tip was overprojected and deviated to the right on caudal 
views.  The impression was nasal air flow obstruction 
secondary to septal deviation.  

No medical evidence indicates that any of these preexisting 
problems were made worse by the septorhinoplasty performed in 
June 1996.  The Board notes that while the veteran may have 
suffered from anemia shortly after surgery, it apparently 
resolved with no further complication.  Furthermore, the 
Board recognizes that the veteran still has a deviated septum 
to the right and nasal obstruction of the right nostril by 
approximately 50 percent.  However, two VA examiners 
determined that neither of these conditions constitutes 
additional disability as a result of VA surgery performed in 
June 1996.  In March 1998, a VA examiner concluded with 
diagnoses of (1) status postoperative septo-rhinoplasty with 
residual deformity of the nares of the right side and 1/2 cm 
nodule on the tip of the nose on the right; (2) deviated 
septum; and (3) partial nasal obstruction right nares.  The 
examiner then opined that each of these conditions was a 
continuation or natural progression of the nasal condition 
for which surgery was performed.  Following a review of the 
record in July 2000, another VA examiner agreed with that 
conclusion, stating that the claimed conditions were not the 
result of VA surgery but rather a continuation of the natural 
progression of the prior nasal condition for which surgery 
was performed.  It is thus evident that the preponderance of 
the medical evidence is against the veteran's claim.

The only evidence of record in support of the veteran's claim 
is her own lay opinion.  However, the Board would point out 
that the veteran has not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation or aggravation.  
See Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional disability involving anemia, purulent nasal 
discharge and deformity of the nose as a result of VA surgery 
performed in June 1996.  Therefore, the claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for this claimed 
disability must be denied.  In reaching this decision, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability involving 
anemia, purulent nasal discharge and deformity of the nose as 
a result of VA surgical treatment is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

